COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ARCHITECTURAL TECHNOLOGY,
INC.        )
and DAVID M. REY,                                            )            
No.  08-03-00106-CV
                                                                              )
Appellants,                         )                  Appeal from the
                                                                              )
v.                                                                           )          
County Court at Law #7
                                                                              )
OSCAR ORNELAS, JR. and M.C.
ORNELAS,   )          of El Paso County,
Texas
                                                                              )
Appellees.                          )                
(TC# 99-2330)
                                                                              )
 
 
MEMORANDUM   OPINION
 
Pending before the
Court is Appellants= motion
to dismiss this appeal pursuant to Tex.R.App.P.
42.1(a)(1), which states:
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 




Appellants have
complied with the requirements of Rule 42.1(a)(1).  Furthermore, Appellees have not objected to
the dismissal, but rather they have signified their agreement to the motion by
signature of counsel.  The Court has
considered this cause on Appellants=
motion and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
May
1, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 3
Barajas, C.J., Larsen, and Chew, JJ.